DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harada (WO 2019/058510).
Harada discloses an elevator system and method comprising: a load sensor (6, 7); a flexible member (5); an elevator unit (4) arranged to move vertically in a hoistway; the load sensor (7), flexible member and elevator unit being arranged such that the load sensor (6, 7) detects a load from at least a fraction of the flexible member (5); and arranged such that the fraction of the flexible member (5) that applies load to the load sensor (6, 7) changes as the elevator unit (4) moves vertically in the hoistway; and further comprising a non-volatile memory (11), arranged to store load conversion information for converting the detected load into an elevator unit position.
Harada discloses the elevator system and method, wherein the flexible member comprises a suspension element (figure 1), arranged to suspend the elevator unit (4).
Harada discloses the elevator system and method, wherein the flexible member has a first end attached to the elevator unit (4) such that as the elevator unit (4) travels vertically in the hoistway the length of the flexible member hanging from the elevator unit (4) varies (figures 1, 5, and 6).
Harada discloses the elevator system and method, wherein the load detected by the load sensor has a substantially linear relationship with the length of the flexible member (As discussed in Embodiment 1: “On the other hand, f1 (1) to f1 (n) are actual weight values of the control cables 5 of the floors measured by the load detector 6 provided on the hoistway side while the car 4 is traveling normally. Similarly, f2 (1) to f2 (n) are actual weight values of the control cables 5 of the floors measured by the load detector 7 provided on the car side while the car 4 is traveling normally.”) 
	Harada discloses the elevator system and method, wherein the flexible member comprises a flexible member that has a first end attached to the elevator unit such that as the elevator unit travels vertically in the hoistway the length of the flexible member (5) hanging from the elevator unit (4) varies, and wherein the load detected by the load sensor (6, 7) has a positive relationship with the length of the flexible member (5) hanging from the elevator unit (4).
Harada discloses the elevator system and method, wherein the load comprises the weight of the flexible member (5) hanging from the elevator unit (4) (As discussed in Embodiment 1:  “FIG. 1 is an entire configuration diagram showing a control device of an elevator according to Embodiment 1 of the present invention. The elevator control apparatus according to the first embodiment shown in FIG. 1 includes a controller 1 provided on a control panel, a hoist 2, a speed detector 3 for detecting a traveling speed of a car, a car 4, and a control. It comprises the cable 5, the load detector 6 of the control cable 5 provided on the shaft side, and the load detector 7 of the control cable 5 provided on the car side.”).
Harada discloses the elevator system and method, wherein the load comprises the weight of the elevator unit (4) and the weight of any passengers and/or cargo, and wherein the elevator system is arranged to measure, in use, the load of passengers and/or cargo within the elevator unit (4), and to store the load of the passengers and/or cargo in the non-volatile memory (11) (Inherent via: “On the other hand, f1 (1) to f1 (n) are actual weight values of the control cables 5 of the floors measured by the load detector 6 provided on the hoistway side while the car 4 is traveling normally. Similarly, f2 (1) to f2 (n) are actual weight values of the control cables 5 of the floors measured by the load detector 7 provided on the car side while the car 4 is traveling normally.”).
Harada discloses the elevator system and method, wherein the conversion information comprises load calibration values which represent the load, detected by the load sensor (6, 7) in at least two elevator positions, and wherein the non-volatile memory (11) is arranged to store the load calibration values and the corresponding elevator unit position information, (as discussed in Embodiment 1:  “FIG. 2 is a block diagram showing a control configuration for detecting a car position in the elevator control device according to Embodiment 1 of the present invention. As shown in FIG. 2, the controller 1 is configured to include a storage unit 11, a car position determination unit 12, and an acceleration / deceleration calculation unit 13. Then, the controller 1 determines the car position from the detection results of each of the load detector 6, the load detector 7, and the speed detector 3. The car position determination method according to the first embodiment will be specifically described below.”), (figure 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada.
Harada is discussed above.  Harada does not disclose a compensation flexible member.  
However, Official Notice is taken with respect to compensation flexible members being well known in the art.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to utilize the well known teachings in the art with Harada, because although the present invention doesn’t provide a counterweight, the use of counterweights in such systems is common, and it would be helpful to attach thereto a compensation flexible member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063. The examiner can normally be reached M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MTF8/12/2022
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837